DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
In claim 8, at line 1, the recitation of “the 3D motion planner” is unclear because none of the preceding claim language recites or otherwise clearly defines any 3D motion planner or any elements that perform functions that would be readily recognized by one or ordinary skill in the art as corresponding to such a 3D motion planner. Therefore, it is unclear what this claimed element is or how it relates to the remainder of the claimed invention, so that the claim fails to clearly point out and distinctly claim the invention. Similarly, claim 9, at line 3, also includes a recitation of “the 3D motion planner”, which is likewise unclear, so that claim 9 also fails to clearly point out and distinctly claim the invention.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9-12, 16, 18-21, and 24 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Toshev et al. (US 2020/0114506 A1).
With respect to claims 1 and 11, Toshev et al. teach an apparatus for estimating a trajectory of a tool, including a memory storing instructions (paragraphs [0108]-[0109]) and a processor configured to execute instructions (paragraph [0103]) and a method for estimating a trajectory of a tool, the execution of the instructions and the method variously receiving a task to be performed by the tool on the target object (paragraph [0092]), receive a grayscale image and a depth image of the target object (paragraph [0093], where the image can be an 2.5D RGBD image, paragraph [0063], lines 21-22, that includes both grayscale image data (i.e., RGB) and depth image data (i.e., D)), and estimate a tool trajectory for performing the task, from the grayscale image and the depth image, via a pixels-to-plans neural network (paragraphs [0094]-[0095]) that is trained (Figure 4) based on a labeled tool trajectory (462 in Figure 4) that is generated from a three dimensional model of the target object (454 in Figure 4). Furthermore, with respect to claims 2 and 12, Toshev et al. further teach that the neural network includes at least one convolutional layer (181 in Figure 3) and at least one fully connected layer (183 in Figure 3), where the grayscale image and the depth image are processed through both the convolutional layer(s) and the fully connected layer(s) to obtain the estimated t) is process through a plurality of layers, including the convolutional layer (181) and the fully connected layer (184) to generate the estimated tool trajectory (i.e., action prediction 104t)). Toshev et al. also teach a non-transitory computer-readable medium storing a program executable by a computer to perform the method (paragraph [0109]), as further required by claim 20.
With respect to claim 21, Toshev et al. teach a service robot (Figure 2) including a camera (184A or 184B in Figure 2) configured to capture an image of an RGB-depth image of a target object (lines 21-22 in paragraph [0063]); an end-effector (182 in Figure 2); a memory storing instructions (paragraphs [0108]-[0109]) and a processor configured to execute instructions (paragraph [0103]) to receive a task to be performed by the service robot with respect to the target object (paragraph [0092]), receive the RBG-depth image of the target object from the camera (paragraph [0093], where the image can be an 2.5D RGBD image, paragraph [0063], lines 21-22), and estimate a trajectory of the end-effector for reaching the target object to perform the task, from the RGB-depth image, via a pixels-to-plans neural network (paragraphs [0094]-[0095]) that is trained (Figure 4) based on a labeled end-effector trajectory (462 in Figure 4) that is generated from a three dimensional model of the target object (454 in Figure 4).
Finally, Toshev et al. also teach that the neural network is trained until a difference between the estimated tool trajectory and the labeled tool trajectory becomes less than a predetermined amount (paragraph [0061], lines 17-28), as required by claims 6 and 16; that the labeled tool trajectory is generated from a point cloud model of the target object (paragraph [0063], lines 17-20), as stipulated by claims 7, 9, 18, and 24; and receiving a camera-to-tool .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Toshev et al. as applied to claims 1-2, 6-7, 9.-12, 16, 18-21, and 24 above, and further in view of Kato et al. (US 2020/0023516 A1).
Toshev et al. meet many of the limitations of the claimed invention, as pointed out more fully above, but fail to specifically teach generate the labeled tool trajectory using a rapidly exploring random tree (RRT) algorithm, as further required by claims 8 and 17. However, the use of rapidly exploring random tree algorithms to generate trajectory paths is known in the art, as demonstrated by Kato et al. (paragraph [0003]). Because Kato et al. shows the use of the RRT algorithm in the context of controlling the trajectory of a tool on a robot, and because Kato et al. further suggests that the use of the RRT algorithm provides for efficient automatic trajectory determination (paragraph  [0005]), it would have been obvious to one of ordinary skill in the art that the labeled trajectory in Toshev et al. could be determined using an RRT algorithm, as required by claims 8 and 17.
Allowable Subject Matter
Claims 3-5, 13-15, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests that a first dense convolutional network receives and processes the grayscale image and a second dense convolutional network receives and processes the depth image, where the two convolutional networks process the two images in separate streams, as variously required by claims 3, 13, and 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burden teaches using grayscale and depth image information in a neural network to determine a tool trajectory. Goodrich et al. teach training a neural network to determine a tool trajectory. Johnson et al. teach using neural networks to control a tool effector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”

A. Johns
27 April 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665